Citation Nr: 1032395	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-42 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include depressive disorder.  

2.  Entitlement to service connection for hypertension to include 
as secondary to Agent Orange exposure. 

3.  Entitlement to service connection for anemia to include as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to July 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

In a rating decision issued in April 2003, the RO denied service 
connection for post-traumatic stress disorder (PTSD) and 
hypertension.  The Veteran filed a timely Notice of Disagreement 
(NOD) with this decision.  In July 2003, the RO issued a rating 
decision that confirmed and continued the previous denial of 
these issues.

In a rating decision issued in January 2004, the RO denied 
service connection for anemia and depression, and confirmed and 
continued the previous denial of service connection for 
hypertension.  The Veteran filed a timely NOD following this 
decision.

During the pendency of the appeal, the RO awarded service 
connection for PTSD and effectuated the decision in a February 
2010 rating action.  The Veteran has not expressed disagreement 
with the disability rating or effective date assigned; hence, 
this issue is no longer on appeal.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam. 

2.  Competent medical evidence establishes an etiological 
relationship between service-connected PTSD and depressive 
disorder, NOS.

3.  Hypertension is not shown to have manifested in service or 
within one year after separation; and is not related to any 
aspect of service, including presumed Agent Orange exposure.
4.  Anemia is not shown to have manifested in service, within one 
year after separation; and is not related to any aspect of 
service, including presumed Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Depressive disorder, NOS, is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  The criteria for service connection for hypertension, to 
include as secondary to Agent Orange exposure, have not been met.  
38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).

3.  The criteria for service connection for anemia, to include as 
secondary to Agent Orange exposure, have not been met.  38 
U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§  3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 
3.159(b)(1) (2009).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

With respect to the claim for depression, the Board notes that 
service connection has herein been granted therefore any error in 
the provision of notice was harmless and will not be further 
discussed.  

VA provided VCAA required notice in correspondence sent to the 
Veteran in February 2003 and September 2003.  Each letter was 
sent prior to the initial adjudication of the respective claims.  
These letters notified the Veteran of the evidence necessary to 
substantiate his claims, of VA's responsibilities in obtaining 
information to assist him in completing his claims, and 
identified his duties in obtaining information and evidence to 
substantiate his claims.  Additional notice letters were sent in 
February 2008 and November 2008.  These letters provided 
additional VCAA notice and also informed the Veteran of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities under consideration, 
pursuant to the recent holding in the Dingess decision.  Although 
complete notice may not have been provided prior to the rating 
decisions on appeal, this timing deficiency was cured by 
readjudication of the claims in a February 2010 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  The Veteran was then provided with an 
opportunity to respond.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's service 
treatment records, VA and private post-service medical treatment 
records, and records from the Social Security Administration 
(SSA).  The Veteran has also been afforded necessary 
examinations.  There are no outstanding records of which the 
Board is aware.

This claim was previously before the Board and was remanded in 
November 2007 for additional development.  The November 2007 
remand directives instructed the RO to provide the Veteran with 
notice under Dingess, obtain the medical records associated with 
the Veteran's SSA file, conduct additional development in regards 
to his claimed service stressors, and afford him an examination 
for hypertension and anemia.  After reviewing the claim file, the 
Board finds that there has been substantial compliance with all 
of the development items included in the remand.  Therefore, 
appellate review may commence.

Legal Criteria

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestation of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  In addition, certain chronic diseases, such as 
hypertension and primary anemia, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  A disease 
associated with exposure to certain herbicide agents, listed in 
38 C.F.R. § 3.309 will be considered to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  38 C.F.R. § 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2007) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2007) 
are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia (CLL), multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e); see also 69 Fed. 
Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630-41 (May 20, 2003).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  See Combee v. Brown, 34 
F. 3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange).

Service connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, as in this case, where a claim is brought by a Veteran 
who engaged in combat, satisfactory lay or other evidence that a 
disease or injury was incurred in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships of 
such service, even if there are no official records indicating 
occurrence in service.  See 38 U.S.C.A. § 1154(b).

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United 
States Court of Appeals for Veterans Claims (Court) found that 
while § 1154(b) relaxes the evidentiary burden for a combat 
veteran with respect to evidence of an in-service occurrence of 
an injury, it does not create a statutory presumption that a 
combat veteran's disease or injury is automatically service-
connected.  Rather, the Veteran must still provide competent 
evidence of a relationship between an injury in service and a 
current disability.  The Board also notes that 38 U.S.C.A. § 
1154(a) provides that considerations shall be given to the 
places, types, and circumstances of the Veteran's service as 
shown by his service record, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background & Analysis

I. Depressive disorder

The Veteran served in Vietnam from July 1970 to July 1971.  

Service treatment records reveal no treatment for depression or 
related psychiatric disorder.  The June 1972 separation 
examination report includes a mental status examination.  The 
Veteran's mood was noted to be at the depressed level, but no 
significant mental illness was noted.  

Post-service medical evidence, which largely consists of VA 
treatment records and Vet Center medical records, show a long 
history of treatment for psychiatric problems, substance and 
alcohol abuse, and general health problems.  Beginning in 
November 2002, VA treatment records show treatment for symptoms 
of depression, anxiety, and PTSD.  These records reveal the 
Veteran had a long history of polysubstance drug use and alcohol 
dependence which reportedly began during his tour in Vietnam.  
Depressive disorder, not otherwise specified (NOS), was first 
diagnosed in November 2002.  While many of the medical records 
show treatment for depression as a symptom of the Veteran's PTSD, 
other records reflect depressive disorder, NOS, as a distinct 
psychiatric disorder. 

Beginning in February 2003, the treatment notes reflect that the 
Veteran often related his symptoms of depression (and PTSD) to a 
history of stressful service-related events.  At a June 2003 VA 
Agent Orange registry examination the Veteran reported symptoms 
of depression due to nightmares and intrusive memories of his 
Vietnam service.  In a PTSD questionnaire submitted in July 2003, 
the Veteran reported that he experienced depression (and PTSD) 
from seeing people wounded, firefights, performing guard duty, 
seeing war, darkness, and drug and alcohol use.

Also of note is a summary report from a July 2003 psychiatric 
evaluation conducted by a nurse practitioner.  In a brief summary 
of the nurse's findings, it was indicated that the Veteran had a 
clear history of depression and anxiety (as well as a clear and 
consistent pattern of symptoms of PTSD).  The nurse indicated 
that the Veteran had previously reported to her that during 
service he had to deliver supplies to combat areas, assist with 
wounded soldiers, and witnessed bombings.  He reported that he 
began to use "substances" in Vietnam because he was scared and 
needed them to "make it."  

The nurse also stated that the Veteran reported sleep difficulty 
beginning during his military enlistment that had progressed over 
time and caused him considerable secondary problems, including 
chronic depression, low tolerance for social activities, and 
moderate to severe anxiety.  The nurse practitioner opined that 
there was a direct correlation between the Veteran's 'Vietnam 
enlistment' and the current psychological and medical problems.  
Her clinical assessments included AXIS I diagnoses of PTSD with 
insomnia and anxiety (severe); depressive disorder, NOS; and 
alcohol and cocaine addiction.  

The claim came before the Board for adjudication in November 
2007.  Following the Board's review of the case, the claim was 
remanded for additional development.  

The Veteran underwent a VA psychiatric examination in February 
2010.  The examiner reviewed the Veteran's available medical 
records including the claims folder.  A detailed clinical 
examination also took place.  Upon completion of the exam, the 
examiner stated that a differential diagnosis was warranted by 
the presence of other discrete symptom sets.  He provided AXIS I 
diagnoses of PTSD, chronic; depressive disorder, NOS; and 
cognitive disorder, NOS; and history of substance abuse.  The 
examiner opined that the PTSD was related to the Veteran's active 
duty military experience.  [Note: The Veteran was service-
connected for PTSD by way of a February 2010 rating decision].  
The examiner further opined that the remaining psychiatric 
disorders were secondary to the Veteran's PTSD and it was 
impossible to provide separate GAF scores.  He noted that the 
disorders were interactive and could not be separated from the 
PTSD.  The rationale was that the Veteran's ability to interact 
with family and friends deteriorated after serving in Vietnam.  
The supporting evidence was the Veteran's social history, recent 
and current mental status, and the emotional and psychological 
dysfunction despite extensive and long-term medication and 
counseling.  

Based on the evidence of record, and resolving all doubt in the 
Veteran's favor, service connection for a depressive disorder is 
warranted.  A current disability manifested as depressive 
disorder, NOS, has been established by the evidentiary record.  
The Veteran has reported that he experienced depression during 
service, and there is no specific evidence to refute his 
testimony.  The Veteran is certainly competent to testify that he 
experienced depression in service because this is capable of lay 
observation - even if he is not necessarily competent to render a 
medical diagnosis of depressive disorder, NOS.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran's 
account of depression in service related to exposure to combat 
stress in Vietnam, such as incoming mortar and rocket attacks, is 
consistent with the circumstances of his service.  See 38 
U.S.C.A. § 1154(a).  

There also is competent medical evidence of a nexus between the 
depressive disorder and a service-connected disability.  The 
February 2010 VA examiner opined that the Veteran's depressive 
disorder is secondary to his service-connected PTSD.  The VA 
examiner's opinion is considered to be competent and probative 
because it was based upon a comprehensive review of the Veteran's 
recorded medical history and clinical examination, and was 
supported with a detailed clinical rationale.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1995); Bloom v. West, 12 Vet. App. 
185, 187 (1999).  

For these reasons, and in resolving all doubt in the Veteran's 
favor, the competent and probative evidence of record establishes 
that the Veteran is entitled to service connection for a 
depressive disorder, NOS.  In reaching this conclusion, the Board 
has applied the benefit- of-the-doubt doctrine.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 
518 (1996).

II. Hypertension and Anemia, to include as secondary to Agent 
Orange exposure

The Veteran contends he is entitled to service connection for 
hypertension and anemia, to include as secondary to Agent Orange 
exposure.

The Veteran's DD 214 verifies service in Vietnam.  Information 
received from U. S. Army & Joint Services Records Research Center 
(JSRRC) in October 2009, verifies that the Veteran's unit came 
under rocket and mortar attacks over the course of several months 
in Vietnam.

Service treatment records reveal no evidence of hypertension, 
elevated blood pressure readings, or anemia.  On the Veteran's 
enlistment physical examination, his blood pressure was 122/76.  
The only defect noted was in relation to his vision.  A single 
blood pressure reading included in the service treatment records 
was recorded during a physical examination in June 1971, and was 
100/60.  The remainder of that physical examination was 
reportedly normal.  The June 1972 separation examination did not 
reveal any defects pertinent to any of the claimed disorders 
currently on appeal.  Blood pressure was shown to be 116/70 on 
the examination report.  

Post-service medical records show that the Veteran reported that 
he had recently been diagnosed with hypertension in a January 
2003 VA clinic note.  Anemia was noted during a VA Agent Orange 
Registry examination in June 2003.  During this examination, the 
Veteran reported that he had been in direct contact with Agent 
Orange during his service in Vietnam.  He reported that he was 
involved in spraying Agent Orange along perimeters and mixing 
Agent Orange for dispersal, and he loaded convoys and took 
supplies to men that were fighting.  He also indicated that he 
ate food or drink that could have been contaminated with Agent 
Orange. 

A letter summarizing the findings of the June 2003 Agent Orange 
Registry examination was sent to the Veteran in July 2003.  This 
letter stated that the Veteran was exposed to Agent Orange 
exposure in Vietnam and had current diagnoses of anemia and 
hypertension.  The letter did not contain a medical opinion 
specifically linking the anemia and hypertension to Agent Orange 
exposure. 

VA records include a report of a psychiatric evaluation performed 
in July 2003 by a nurse practitioner.  In brief, the nurse 
practitioner noted that the Veteran had an old myocardial 
infarction as evidence on an EKG, a heart murmur, stomach 
problems, anemia, and GERD.  The nurse practitioner noted that 
the Veteran had significant current health consequences secondary 
to his long and heavy cocaine and alcohol consumption, but did 
not specify what these 'health consequences' were.  The nurse 
further opined that that there was a direct correlation between 
the Veteran's Vietnam service and his current medical problems, 
but did not specifically identify the 'medical problems' or 
provide a rationale for this opinion.

Additional VA treatment records show findings of anemia and iron 
deficiency anemia in August 2003 and October 2003, but these 
records indicate that the etiology of the anemia was unknown and 
unexplained.  

The Veteran was afforded a VA medical examination in February 
2010 for an opinion regarding the nature and etiology of his 
current hypertension and anemia.  The examiner noted a review of 
the three-volume claims file.  The examiner noted that the 
Veteran's past medical history was significant for many 
disorders, including iron deficiency anemia and hypertension.  
The Veteran reported that he was first informed of being anemic, 
sometime in 2003 and was advised to take iron tablets.  He also 
reported that he was not treated for hypertension until after 
2002.  He stated that during his Vietnam service and he 
experienced a lot of stress and depression.  He also noted that 
throughout his military service, he had a lot of anger and 
problems with people as he felt paranoid that people disliked him 
and were constantly talking about him.  He did not recall taking 
any mediation for blood pressure while in the military, but 
reported that his blood pressure fluctuated during his Vietnam 
service and continued to fluctuate after service in the 1980s 
while working for a furniture manufacturing company.  The 
examiner noted that a physician officially diagnosed the 
Veteran's hypertension on October 3, 2003, with a blood pressure 
of 154/80 and started him on medication at that time.  

Following an in-depth discussion of the Veteran's pertinent 
medical history, the examiner provided diagnoses of: 1) 
hypertension with an onset in October 2003, non-military related; 
and 2) iron deficient anemia, onset and workup performed in 2003, 
also non-military related.  The examiner opined that it was not 
at least as likely as not, that the Veteran's hypertension and 
anemia were related to any aspect of service.  The rationale was 
that the Veteran's service treatment records were reviewed and 
yielded no evidence of hypertension or anemia.  The Veteran's 
blood pressure on separation exam was 116/70 and he weighed 136 
pounds.  There was no mention of hemoglobin or hematocrit in the 
service treatment records.  It was not until October 3, 2003, 
that it was determined that the Veteran had elevated blood 
pressure, as documented in the file.  Also, at that time the 
Veteran was noted to have an incidental finding of iron 
deficiency anemia for which he received a workup.

Based on the evidence, the Board finds that service connection 
for hypertension and anemia is not warranted.  Initially, the 
Board finds that there is no basis for a grant of presumptive 
service connection for hypertension and anemia as a result of 
herbicide exposure, although it has been so contended.  The 
Veteran's DD 214 confirms service in the Republic of Vietnam 
during the requisite period of time for presumed exposure to 
Agent Orange.  However, hypertension and anemia are not 
disabilities that warrant presumptive service connection on the 
basis of Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  
Hence, these disorders may not be presumed to have been incurred 
as a result of exposure to herbicides in service.  See Id.

The Board has also considered presumptive service connection for 
hypertension and anemia as chronic diseases under 38 C.F.R. § 
3.309(a).  The Veteran separated from service in July 1972; 
hypertension and anemia were not diagnosed until decades later 
after separation.  As the evidence of record fails to establish 
clinical manifestations of hypertension or anemia to any degree 
let alone to a compensable degree within 1 year from the date of 
separation from service, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  See 38 C.F.R. § 3.309 (a)

Failure to establish service connection on a presumptive basis 
does not, however, preclude the Veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

In analyzing service connection on a direct basis, the Board 
notes that the Veteran appears to have experienced combat during 
his time in Vietnam.  Information received from JSRRC in October 
2009 verifies that the Veteran's unit came under rocket and 
mortar attacks over the course of several months in Vietnam.  
VA's General Counsel has defined the phrase "engaged in combat 
with the enemy" as requiring that the veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99 (1999).  The Court has held that receiving enemy 
fire can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004); see also Gaines v. West, 11 
Vet. App. 353, 359 (1998).  

The Veteran has alleged that his hypertension began during his 
Vietnam service.  Therefore, 38 U.S.C.A. § 1154(b), pertaining to 
proof of service incurrence or aggravation of a disease or injury 
in the case of a veteran who engaged in combat with the enemy, is 
for consideration.  However, even if the Veteran were afforded 
the benefit of the 38 U.S.C.A. §1154 "combat presumption;" §1154 
merely provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service; it does not provide a basis to link 
etiologically any current hypertension to his period of service.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  

After careful review of the claims file, the Board finds that the 
Veteran is not entitled to service connection for hypertension or 
anemia on a direct basis.  It is undisputed that the Veteran has 
current disabilities of anemia and hypertension; however, there 
is no evidence showing anemia (or hypertension) during active 
service.  Also, the preponderance of the evidence is against 
finding of a nexus, or causal relationship, between these 
disabilities and the Veteran's military service.

With regard to the question of a medical nexus, the Board notes 
that the claims file contains conflicting medical opinions.  A VA 
nurse practitioner has suggested that there is a direct 
correlation between the Veteran's Vietnam service and his 
'current medical problems;' but this opinion is to lacking in 
specificity.  The nurse practitioner also failed to cite to any 
relevant clinical history provided by the Veteran; or provide any 
rationale to corroborate her blanket assertions; or explain how 
she came to such a conclusion.  The lack of clinical findings 
supporting this opinion undermines the probative value of the 
nurse's opinion.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).

The February 2010 VA examiner's opinion which considered the 
Veteran's service in Vietnam and which does not relate either 
hypertension of anemia to military service, is entitled to 
greater probative weight because it was clear and specific; based 
upon a comprehensive review of the Veteran's recorded medical 
history and clinical examination; and was supported with a 
detailed rationale.  See Black v. Brown, 5 Vet. App. 177, 180 
(1995); Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Veteran has reported that his blood pressure fluctuated 
throughout service and continued to do so after service.  A 
demonstration of continuity of symptomatology may serve as an 
alternative method of establishing the required nexus.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  In this case, however, 
the VA examiner considered the Veteran's reports of fluctuating 
blood pressure in service and thereafter but found that 
hypertension was non military related and not at least as likely 
as not related to any aspect of service.  Thus, the examiner's 
opinion which is supported by a review of the records, a physical 
examination and a rationale outweighs the Veteran's assertions 
that there is a connection between service and current 
hypertension based on continuity of symptoms.

The Board recognizes the Veteran's sincere belief that his 
hypertension and anemia are related to his active service, but he 
is not competent to provide evidence as to complex medical 
questions such as the etiology of hypertension and anemia.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Thus his opinions in this 
regard are insufficient to establish entitlement to service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Inasmuch as the weight of the probative evidence is against 
relating the current hypertension and anemia disabilities to 
service or presumed herbicide exposure, the record affords no 
basis to grant service connection.  Accordingly, the appeal is 
denied.


ORDER

Service connection for depression is granted.

Service connection for hypertension is denied.

Service connection for anemia is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


